Citation Nr: 0736020	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  00 15-336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran had periods of active service from April 1942 to 
July 1969.  He died in February 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO denied entitlement to 
service connection for (1) the cause of the veteran's death 
and (2) dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § Section 1318.  This case has been 
advanced on the Board's docket due to the advanced age of the 
appellant. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).  

The Board has considered this appeal twice previously, but 
remand was required on both occasions to further develop the 
record and comply with provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), 38 U.S.C.A. Sections 5100 
to 5107 (West 2002). See March 2003 and July 2004 BVA 
decisions.  Subsequent to the completion of the requested 
development, the case was returned to the Board for further 
review.  

In an August 2005 decision, the Board denied the above-
referenced claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In April 2007, the Court vacated and 
remanded the portion of the Board's August 2005 decision 
pertaining to the issue of entitlement to service connection 
for the cause of the veteran's death in light of a Joint 
Motion to Remand submitted by the parties. See March 2007 
Joint Motion for Remand; April 2007 Court order.  As such, 
the appeal has been returned to the Board for compliance with 
the instructions set forth in the April 2007 Joint Motion to 
Remand.  Based upon these instructions, the Board finds it 
necessary to REMAND this case once again.  Therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

A review of the record with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death discloses a need for further development 
prior to final appellate review.

In this regard, the Board observes that the appellant filed a 
claim for benefits following the death of her husband in 
2000.  One of the appellant's theories of entitlement to 
service connection is that the veteran developed post-
traumatic stress disorder as a result of his experiences 
during World War II and that it was that disability, and not 
Alzheimer's disease or the residuals of cerebrovascular 
accidents, that caused the dementia that contributed in 
causing aspiration pneumonitis in February 2000, resulting in 
the veteran's death.  In support of her claim, the appellant 
submitted a statement from a private pulmonologist dated in 
December 2003.  The December 2003 report reflects that the 
physician reviewed a limited number of medical records 
supplied to him by the appellant; and that while there were 
no details on an in-service psychiatric hospitalization of 
the veteran in 1945 reported by the appellant, such 
hospitalization was probably due to post-traumatic stress 
from war-related experiences that bothered the veteran for 
the remainder of his life.  The physician opined that the 
veteran developed hypertension as a consequence of post-
traumatic stress disorder, that hypertension may have caused 
multi-infarct dementia, and that the dysphagia that led to 
the veteran's aspiration pneumonitis was probably caused by 
multiple cerebral infarctions.  

In its August 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  However, in the March 2007 Joint Motion 
to Remand, VA's General Counsel and the appellant argued that 
the Board erred in issuing its decision on the basis that 
there was no indication in the record that VA had attempted 
to obtain the 1945 medical records referenced in the December 
2003 private medical opinion.  The parties asserted that VA 
was not only on notice of these records via the December 2003 
medical report, but also because the veteran reported in a 
previous application for compensation dated in 1992 that he 
suffered from a nervous disorder and referenced "Memphis 
Tenn Base Hospital 1946." March 2007 Joint Motion for 
Remand, p. 2.  As such, the parties requested that the case 
be remanded to the Board in order for an attempt to be made 
to ascertain the whereabouts of these records.  In its April 
2007 order, the Court granted the March 2007 Joint Motion to 
Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's April 2007 order, the Board remands this 
case to the RO for the purpose of attempting to locate the 
psychiatric records dated in 1945 or 1946 referenced in the 
March 2007 Joint Motion to Remand.  

If the above-referenced records are located, the Board finds 
additional development of the claim is necessary in that the 
RO should obtain a VA mental health opinion as to whether 
these records suggest that it is more likely than not that 
(1) the veteran was suffering from post-traumatic stress 
disorder at the time of his hospitalization and (2) if this 
post-traumatic stress disorder was related to his war-related 
experiences in World War II. See McClendon v. Nicholson¸ 20 
Vet. App. 79 (2006)(Medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the veteran's condition "may be associated" 
with service).  If such a causal connection is found, a 
separate medical opinion by an appropriately qualified 
examiner should also be obtained as to the likelihood that 
the veteran (1) developed 
hypertension as a consequence of post-traumatic stress 
disorder, (2) that hypertension caused multi-infarct 
dementia, and (3) that the dysphagia that led to the 
veteran's aspiration pneumonitis was probably caused by 
multiple cerebral infarctions. December 2003 private medical 
opinion.   
  
Lastly, the Board finds that a remand of this claim will 
allow the RO the opportunity to ensure that the appellant has 
been afforded proper VCAA notice in light of recent case law 
changes involving dependency and indemnity compensation 
claims. See Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. 
July 18, 2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Hupp v. Nicholson, 
supra. 

2.  The RO should undertake any and all 
appropriate actions to obtain 
psychiatric/mental health 
hospitalization and/or treatment records 
pertaining to the veteran dated in 1945 
or 1946 from the applicable Base 
Hospital referenced in the veteran's 
1992 application for compensation and 
the March 2007 Joint Motion for Remand.  
In addition, the RO should perform a 
search for these records at the VA 
medical facilities located in and around 
the Memphis, Tennessee area.  

3.  If records are located pursuant to 
paragraph #2 above, the RO should 
forward the claims file to an 
appropriately qualified mental health 
examiner for an opinion addressing the 
likelihood of whether these records 
indicate (a) that the veteran was 
suffering from post-traumatic stress 
disorder at the time of his 
hospitalization and (b) if this post-
traumatic stress disorder was related 
to the veteran's war-related 
experiences in World War II. See 
McClendon v. Nicholson, supra.  If such 
a causal connection is found, a 
separate medical opinion by an 
appropriately qualified medical 
examiner should be obtained which 
addresses the likelihood that the 
veteran (a) developed 
hypertension as a consequence of post-
traumatic stress disorder, (b) that 
hypertension may have caused multi-
infarct dementia, and (c) that the 
dysphagia that led to the veteran's 
aspiration pneumonitis was probably 
caused by multiple cerebral 
infarctions.  If the requested medical 
opinion(s) cannot be provided absent 
resort to speculation, the examiner(s) 
should notate such in the report(s). 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



